Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims 
This action is in response to applicant’s amendment of 06/14/2021. Claims 1-22 has been amended. 
Claims 1-22 are pending and have been considered as follows.  

Allowable Subject Matter
Claims 1-22 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Fang (CN105828299) teaches a method for performing communication between vehicle terminals and equipment. The method comprises the steps that a first base station receives vehicle safety information reported by a vehicle terminal; information sharing cells of the vehicle terminal are determined according to a set maximum communication distance between vehicle terminals; and identifiers of the determined information sharing cells are carried in the vehicle safety information and sent to a second base station to which each of the information sharing cell belongs, thereby enabling the second base station to broadcast the vehicle safety information to vehicle terminals in the information sharing cells located in a coverage area of the second base station. The scheme provided by the embodiment of the invention reduces the transmission delay of the vehicle safety information to a great extent, ensures that 
Furthermore, Song et al (US20200213921) teaches a transportation control unit (TCU) switching method includes receiving a first device message of a first device, determining a first location of the first device based on the first device message, and when the first location of the first device is in an information exchange area, sending the first device message of the first device to a second TCU, and when the first location of the first device meets a first preset condition, handing over the first device to the second TCU. In the present disclosure, the information exchange area is set, and a device message from an electronic device in the information exchange area is synchronized to a TCU to be obtained after switching from a TCU existing before the switching.
Furthermore, Rakshit et al (US20200168086) teaches a method includes determining, by a computing system, that a first vehicle is in an area where a first communication network is not available to the first vehicle. The method also includes determining, by the computing system, that a second vehicle is connected to the first communication network. The method further includes determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. The method includes transmitting, by a transmitter coupled to the computing system, data through the first communication network to the second vehicle with instructions for the second vehicle to transmit the data to the first vehicle through the second communication network.
In regards to independent claims 1 and 12, Fang, Song et al, and Rakshit et al, taken either individually or in combination with other art of record, fails to teach or render obvious, in the context of the remaining limitations in the claim:
determining whether the first service area of the first base station and the second service area of the second base station have an intersection to calculate a forwarding area based on the intersection between the first service area and the second service area; 
transferring the first vehicle information within the forwarding area to the second base station, and transferring the second vehicle information within the forwarding area to the first base station,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667